Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Santo Mining Corporation (the “Company”) on Form 10-Q for the quarterly period ended April 30, 2014 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Alain French, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Alain French Alain French President, Principal Executive Officer, Secretary, Treasurer, Principal Financial Officer, Director (Duly Authorized, Principal Executive Officer and Principal Financial Officer) Date: June 23, 2014 A signed original of this written statement required by Section 906 has been provided to Santo Mining Corporation and will be retained by Santo Mining Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
